Exhibit 10.2

IOMEGA CORPORATION

1997 STOCK INCENTIVE PLAN

 

(as amended through February 22, 2001, and

adjusted for stock splits through September 28, 2001)

 

1. PURPOSE

The purpose of this 1997 Stock Incentive Plan (the “Plan”) of Iomega
Corporation, a Delaware corporation (the “Company”), is to advance the interests
of the Company’s stockholders by enhancing the Company’s ability to attract,
retain and motivate persons who make (or are expected to make) important
contributions to the Company by providing such persons with equity ownership
opportunities and thereby better aligning the interests of such persons with
those of the Company’s stockholders. Except where the context otherwise
requires, the term “Company” shall include any present or future subsidiary
corporations of Iomega Corporation as defined in Section 424(f) of the Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(the “Code”).

 

2. ELIGIBILITY

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to be granted options or restricted stock (each, an “Award”) under
the Plan to purchase shares of the Company’s common stock, $0.03 1/3 par value
per share (the “Common Stock”). In addition, non-employee directors are eligible
to receive Awards of unrestricted Common stock in lieu of director fees in
accordance with Section 6A. Any person who has been granted an Award under the
Plan shall be deemed a “Participant”.

 

3. ADMINISTRATION, DELEGATION

(a) ADMINISTRATION BY BOARD OF DIRECTORS. The Plan will be administered by the
Board of Directors of the Company (the “Board”). The Board shall have authority
to grant Awards and to adopt, amend and repeal such administrative rules,
guidelines and practices relating to the Plan as it shall deem advisable. The
Board may correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award in the manner and to the extent it shall deem expedient
to carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.

(b) DELEGATION TO EXECUTIVE OFFICERS. To the extent permitted by applicable law,
the Board may delegate to one or more executive officers of the Company the
power to make Awards and exercise such other powers under the Plan as the Board
may determine, provided that the Board shall fix the maximum number of shares
subject to Awards and the maximum number of shares subject to Awards for any one
Participant to be made by such executive officers in any calendar year.

(c) APPOINTMENT OF COMMITTEES. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). The Board shall
appoint one such Committee consisting of not less than two members, each of whom
shall be an “outside director” within the meaning of Section 162(m) of the



--------------------------------------------------------------------------------

Code and a “non-employee director” as defined in Rule 16b-3 promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”). All
references in the Plan to the “Board” shall mean a Committee or the Board or the
executive officer referred to in Section 3(b) to the extent of such delegation.

 

4. STOCK AVAILABLE FOR AWARDS

(a) NUMBER OF SHARES. Subject to adjustment under Section 4(c), Awards may be
made under the Plan for up to 4,100,000 shares of Common Stock. If any Award
expires or is terminated, surrendered or canceled without having been fully
exercised or is forfeited in whole or in part or results in any Common Stock not
being issued, the unused Common Stock covered by such Award shall again be
available for the grant of Awards under the Plan, subject, however, in the case
of Incentive Stock Options (as hereinafter defined), to any limitation required
under the Code. Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.

(b) PER-PARTICIPANT LIMIT. Subject to adjustment under Section 4(c), the maximum
number of shares with respect to which an Award may be granted to any
Participant under the Plan shall be 500,000 shares per calendar year or, in the
case of an initial Award made in connection with the employment of a new
employee, 1,000,000 shares in the initial calendar year of such employee’s
employment. The per-participant limit described in this Section 4(b) shall be
construed and applied consistently with Section 162(m) of the Code.

(c) ADJUSTMENT TO COMMON STOCK. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a normal cash
dividend, (i) the number and class of securities available under this Plan,
(ii) the number and class of security and exercise price per share subject to
each outstanding Option, and (iii) the repurchase price per security subject to
each outstanding Restricted Stock Award, shall be appropriately adjusted by the
Company (or substituted Awards may be made, if applicable). Such adjustment
shall be made by the Board, whose determination in that respect shall be final,
binding an conclusive. If this Section 4(c) applies and Section 7(e) also
applies to any event, Section 7(e) shall be applicable to such event, and this
Section 4(c) shall not be applicable.

 

5. STOCK OPTIONS

(a) GENERAL. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.

(b) INCENTIVE STOCK OPTIONS. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of the Company and shall be
subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Company shall have no liability to a Participant,
or any other party, if an Option (or any part thereof) which is intended to be
an Incentive Stock Option is not an Incentive Stock Option.

(c) EXERCISE PRICE. The Board shall establish the exercise price at the time
each Option is granted and specify it in the applicable option agreement. The
exercise price of each Incentive Stock



--------------------------------------------------------------------------------

Option granted under the Plan shall be no less than 100% of the Fair Market
Value (as defined in paragraph (f)(2) of this Section 5) of the Common Stock at
the time such Option is granted. The exercise price of each Nonstatutory Stock
Option shall be no less than 25% of the Fair Market Value of the Common Stock at
the time such Option is granted; provided however, that the maximum number of
shares of Common Stock subject to Nonstatutory Stock Options granted in any
calendar year at below 100% of Fair Market Value shall not exceed 10% of the
total number of shares of Common Stock subject to Options granted in the prior
calendar year (or, with respect to the first year of the Plan, in 1997).

(d) DURATION OF OPTIONS. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement. No Option will be granted for a term in excess of 10 years,
except those options granted in foreign jurisdictions which can be granted for a
term of up to 11 years.

(e) EXERCISE OF OPTION. Options may be exercised only by delivery to the Company
of a written notice of exercise signed by the proper person together with
payment in full as specified in Section 5(f) for the number of shares for which
the Option is exercised.

(f) PAYMENT UPON EXERCISE. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

 

  (1) in cash or by check, payable to the order of the Company;

 

  (2) except as the Board may otherwise provide in an Option, (i) delivery of an
irrevocable and unconditional undertaking by a credit worthy broker to deliver
promptly to the Company sufficient funds to pay the exercise price,
(ii) delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a credit worthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price; or (iii) delivery
of shares of Common Stock owned by the Participant valued at their fair market
value as determined by the Board in good faith (“Fair Market Value”), which
Common Stock was owned by the Participant at least six months prior to such
delivery;

 

  (3) to the extent permitted by the Board and explicitly provided in the Option
(i) by delivery of a promissory note of the Participant to the Company on terms
agreed to and determined by the Board, (ii) by reduction in the amount of any
liability owed by the Company to the Participant, including any liability
attributable to the Participant’s participation in any Company-sponsored
deferred compensation program or arrangement, or (iii) by payment of such other
lawful consideration as the Board may determine; or

 

  (4) any combination of the above permitted forms of payment.

 

6. RESTRICTED STOCK

(a) GRANTS. The Board may grant Awards entitling recipients to acquire shares of
Common Stock, subject to the right of the Company to repurchase all or part of
such shares at their issue price or other stated or formula price from the
recipient in the event that conditions specified by the Board in the applicable
Award are not satisfied prior to the end of the applicable restriction period or
periods established by the Board for such Award (each, “Restricted Stock
Award”); provided, however, that the maximum number of shares of Common Stock
subject to Restricted Stock Awards granted in any calendar year at below 100% of
Fair Market Value shall not exceed 10% of the total number of shares of Common
Stock subject to Awards made in the prior calendar year (or, with respect to the
first year of the Plan, in 1997).



--------------------------------------------------------------------------------

(b) TERMS AND CONDITIONS. The Board shall determine the terms and conditions of
any such Restricted Stock Award, including the conditions for repurchase (or
forfeiture) and the issue price (which shall not be less than the par value of
the Common Stock), if any. Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). At the
expiration of the applicable restriction periods, the Company (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or if the Participant has died, to the beneficiary designated, in a
manner determined by the Board, by a Participant to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death (the
“Designated Beneficiary”). In the absence of an effective designation by a
Participant, Designated Beneficiary shall mean the Participant’s estate.

 

6A. STOCK IN LIEU OF DIRECTOR FEES

(a) Each non-employee director of the Company may elect, in accordance with the
provisions of this Section 6A, to receive all, half or none of his or her
director fees in the form of an Award under this Plan of unrestricted shares of
Common stock. Such election shall be made in writing prior to January 1 of the
year for which such election is to be effective and shall be irrevocable;
provided, however, that in the case of 2001 such election shall be made no later
than March 10, 2001. Any directed elected to the Board after the applicable
deadline for making an election for any year shall have 15 days following the
date he or she becomes a director to make an election pursuant to this
Section 6A. If any director does not submit a timely election, such director
shall be deemed to have elected to receive none of his or her director fees in
the form of an Award under this Section 6A.

(b) For services rendered in the calendar quarter then ending, an Award of
unrestricted shares of Common Stock will be made as of the last day of each
March, June, September and December, commencing March 31, 2001, to each
non-employee director who has made a timely election in accordance with
Section 6A(a) to receive all or half of his or her director fees in the form of
an Award under this Section 6A. The number of shares of Common Stock subject to
each such Award shall be determined by dividing (1) 100% or 50%, as applicable,
based on such director’s election, of the total amount payable to such director
for attendance at Board and committee meetings during the quarter plus
one-quarter of such director’s annual retainer and committee fees (pro rated as
appropriate) by (2) the average of the high and low sales prices, regular way,
of the Common stock on the issuance date of the Award, as reported by the New
York Stock Exchange (without regard to any after-hours trading).

(c) The receipt of an Award under this Section 6A shall be in lieu of the cash
payment of the fees as to which a director has made an election.

 

7. GENERAL PROVISIONS APPLICABLE TO AWARDS

(a) TRANSFERABILITY OF AWARDS. Except as the Board may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution,
and, during the life of the Participant, shall be exercisable only by the
Participant. References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.



--------------------------------------------------------------------------------

(b) DOCUMENTATION. Each Award under the Plan shall be evidenced by a written
instrument in such form as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

(c) BOARD DISCRETION. Except as otherwise provided by the Plan, each type of
Award may be made alone in addition to any other type of Award. The terms of
each type of Award made under the Plan need not be identical, and the Board need
not treat Participants uniformly.

(d) TERMINATION OF STATUS. The Board shall determine the effect on an Award of
the disability, death, retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, the Participant’s legal
representative, conservator, guardian or Designated Beneficiary may exercise
rights under the Award.

(e) ACQUISITION EVENTS; DISSOLUTION OR LIQUIDATION

 

  (1) CONSEQUENCES OF ACQUISITION EVENTS. Upon the occurrence of an Acquisition
Event (as defined below), or the execution by the Company of any agreement with
respect to an Acquisition Event, the Board shall provide that outstanding Awards
shall be assumed, or equivalent Awards shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), provided that any such Options
substituted for Incentive Stock Options shall satisfy, in the determination of
the Board, the requirements of Section 424(a) of the Code; provided however,
that if any successor corporation refuses to assume or substitute such Awards,
then the Board shall: (i) upon written notice to the Participants, provide that
all then unexercised Options will become exercisable in full as of a specified
date (the “Acceleration Date”) prior to the Acquisition Event and will terminate
immediately prior to the consummation of such Acquisition Event, except to the
extent exercised by the Participants between the Acceleration Date and the
consummation of such Acquisition Event (provided that, in the event of an
Acquisition Event under the terms of which holders of Common Stock will receive
upon consummation thereof a cash payment for each share of Common Stock
surrendered pursuant to such Acquisition Event (the “Acquisition Price”), the
Board may provide that all outstanding Options shall terminate upon consummation
of such Acquisition Event and each Participant shall receive, in exchange
therefor, a cash payment equal to the amount (if any) by which (A) the
Acquisition Price multiplied by the number of shares of Common Stock subject to
such outstanding Options (whether or not then exercisable), exceeds (B) the
aggregate exercise price of such Options); and (ii) provide that all Restricted
Stock Awards then outstanding shall become free of all restrictions prior to the
consummation of the Acquisition Event.

An “Acquisition Event” shall mean: (a) any merger or consolidation which results
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or acquiring entity) less than 50% of
the combined voting power of the voting securities of the Company or such
surviving or acquiring entity outstanding immediately after such merger or
consolidation; (b) any sale of all or substantially all of the assets of the
Company; or (c) the acquisition of “beneficial ownership” (as defined in Rule
13d-3 under the Exchange Act) of securities of the Company representing 50% or
more of the



--------------------------------------------------------------------------------

combined voting power of the Company’s then outstanding securities (other than
through a merger or consolidation or an acquisition of securities directly from
the Company) by any “person”, as such term is used in Sections 13(d) and 14(d)
of the Exchange Act other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportion as their ownership of stock of the Company.

 

  (2) DISSOLUTION OR LIQUIDATION. In the event of the proposed dissolution or
liquidation of the Company, the Board shall notify each Participant as soon as
practicable prior to the effective date of such proposed event. The Board, in
its discretion, may upon written notice to the Participants, (i) provide that
all then unexercised Options will become exercisable in full as of a specified
date and for a specified period of time prior to such proposed event and
(ii) provide that all Restricted Stock Awards then outstanding shall become free
of all restrictions immediately prior to the effectiveness of such proposed
event.

 

  (3) ASSUMPTION OF OPTIONS UPON CERTAIN EVENTS. The Board may grant Awards
under the Plan in substitution for stock and stock-based awards held by
employees of another corporation who become employees of the Company as a result
of a merger or consolidation of the employing corporation with the Company or
the acquisition by the Company of property or stock of the employing
corporation. The substitute Awards shall be granted on such terms and conditions
as the Board considers appropriate in the circumstances.

(f) WITHHOLDING. Each Participant shall pay to the Company, or make provision
satisfactory to the Board for payment of, any taxes required by law to be
withheld in connection with Awards made to such Participant no later than the
date of the event creating the tax liability. The Board may allow Participants
to satisfy such tax obligations in whole or in part in shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their Fair Market Value. The Company may, to the extent permitted by law, deduct
any such tax obligations from any payment of any kind otherwise due to a
Participant.

(g) AMENDMENT OF AWARD. The Board may amend, modify or terminate any outstanding
Award, including but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option, provided
that the Participant’s consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.

(h) CONDITIONS ON DELIVERY OF STOCK. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.



--------------------------------------------------------------------------------

(i) ACCELERATION. The Board may at any time provide that any Options shall
become immediately exercisable in full or in part, or that any Restricted Stock
Awards shall be free of all restrictions, as the case may be.

 

8. MISCELLANEOUS

(a) NO RIGHT TO EMPLOYMENT OR OTHER STATUS. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

(b) NO RIGHTS AS STOCKHOLDER. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares.

(c) EFFECTIVE DATE AND TERM OF PLAN. The Plan shall become effective on the date
on which it is adopted by the Board, but no Award granted to a Participant
designated as subject to Section 162(m) by the Board shall become exercisable,
vested or realizable, as applicable to such Award, unless and until the Plan has
been approved by the Company’s stockholders. No Awards shall be granted under
the Plan after the completion of ten years from the date on which the Plan was
adopted, by the Board but Awards previously granted may extend beyond that date.

(d) AMENDMENT OF PLAN. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time, provided that no Award granted to a Participant
designated as subject to Section 162(m) by the Board after the date of such
amendment shall become exercisable, realizable or vested, as applicable to such
Award (to the extent that such amendment to the Plan was required to grant such
Award to a particular Participant), unless and until such amendment shall have
been approved by the Company’s stockholders.

(e) STOCKHOLDER APPROVAL. For purposes of this Plan, stockholder approval shall
mean approval by a vote of the stockholders in accordance with the requirements
of Section 162(m) of the Code.

(f) GOVERNING LAW. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law.

 

Approved by Board of Directors:    January 28, 1997 Approved by Stockholders:   
April 22, 1997 Amendment:    April 20, 1999 Amendment:    February 22, 2001